DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 8/16/2022.
Claims 3, 6, 12, 15, and 19 have been canceled.
Claims 1-2, 4-5, 7-11, 13-14, 16-18, and 20 have been amended.
The 35 U.S.C. 112 second paragraph rejection to claims 1-20 is withdrawn in view of the Applicant’s amendment. 
Objection to claims 1-20 is withdrawn in view of applicant’s amendment.
Objection to drawings is withdrawn in view of applicant’s amendment.
Claims 1-2, 4-5, 7-11, 13-14, 16-18, and 20 remain pending and have been examined.

Response to Arguments/Amendment
Applicant’s arguments filed on 8/16/2022, in particular on pages 16-20, have been fully considered and are persuasive. Therefore, previous the 35 U.S.C. 103 rejection to claims 1-20 is withdrawn.
Applicant’s amendment filed on 8/16/2022 necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action. 

Claim Objections
Claims 1-2, 4-5, 7-11, 13-14, 16-18, and 20 are objected to because of a plurality of informalities in the claims. Applicants are suggested to check all informality issues. Appropriate correction is required. For example.
Claim 1:
“the starting parameters’ in lines 32-33 should be read as – [[the]] starting parameters --.

Claims 2, 4-5, 7-11, 13-14, 16-18, and 20:
Dependent claims are also objected for the same reason as addressed above.

Claim 5:
“No. 2 sys_open function call” in line 3 should be read as – sys_open function call --;
“No. 4 sys_stat function call” in line 3 should be read as – sys_stat function call --;
All the recited calls in the claim starting with “No….” should be removed. Because, “No.” is not part function/call name.

Claim 14:
Dependent claim is also objected for the same reason as addressed above.

Claim 8:
“the current dependency” as recited in line 5, should be read as – a [[the]] current dependency --.

Claim 17:
Dependent claim is also objected for the same reason as addressed above.

Claim 9:
“the existing basic container mirror image” as recited in line 6 should be read as – a [[the]] existing basic container mirror image --.

Claim 11:
“the existing basic container mirror image” as recited in line 6 should be read as – a [[the]] existing basic container mirror image --.

Claim 13:
“the existing basic container mirror image” as recited in line 6 should be read as – a [[the]] existing basic container mirror image --.

Claim 14:
“the existing basic container mirror image” as recited in line 6 should be read as – a [[the]] existing basic container mirror image --.

Claim 16:
“the existing basic container mirror image” as recited in line 6 should be read as – a [[the]] existing basic container mirror image --.

Claim 17:
“the existing basic container mirror image” as recited in line 6 should be read as – a [[the]] existing basic container mirror image --.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “the called process” in line 33 which lacks antecedent basis. For the purpose of compact prosecution, Examiner reads “the called process” as – a called process – referring to a process called by “the local inter-process communication system call” as recited in lines 31-32. 
“kills called process in line 33, should be read as – kills the called process --.


Claim 2:
Claim 2 recites the limitation “the system call in this independent operation system process space is the sole channel for the target application to exchange without the other channels, and all system calls of the target application are monitored” in lines 4-7. It is a duplicated limitation as recited in lines 14-16 of claim 1.

Claims 11 and 18:
Dependent claims 11 and 18 are also rejected for the same reason as addressed above for claim 2.

Claim 7:
Claim 7 recites the limitation “all operation system dependencies” in line 3. It is not clear the “all operation system dependencies” refers to all “the operation system dependencies” as recited in claim 1, or different operation system dependencies. For the purpose of compact prosecution, Examiner treats  “all operation system dependencies” as –  all the operation system dependencies”;
“file dependencies of operation system dependencies” in line 6, should be read as -- file dependencies of the operation system dependencies --; and
“file dependencies of operation system dependencies” in line 10, should be read as – the file dependencies of the operation system dependencies --.

Claim 16:
Dependent claim is also rejected for the same reason as addressed above.

Claim 8:
“a container mirror image” as recited in line 6. It is not clear the “a container mirror image” is a new image or not. For the purpose of compact prosecution, Examiner reads “a container mirror image” as – [[a]] the container mirror image –.

Claim 17:
Dependent claim is also rejected for the same reason as addressed above.

Claim 9:
Claim 9 recites “a Dockerfile and container mirror image file creation directory” as in line 3. It is not clear the directory is the same as  “a Dockerfile and container mirror image file creation directory” in lines 10-11 of claim 1 or not. For the purpose of compact prosecution, Examiner reads “a Dockerfile and container mirror image file creation directory” as – [[a]] the Dockerfile and container mirror image file creation directory--.

“Dockerfile and container mirror image file creation directory” as recited in line 7  should be – the Dockerfile and container mirror image file creation directory --.

Claim 11:
Claim 11 recites “a Dockerfile and container mirror image file creation directory” as in line 3. It is not clear the directory is the same as  “a Dockerfile and container mirror image file creation directory” in lines 10-11 of claim 1 or not. For the purpose of compact prosecution, Examiner reads “a Dockerfile and container mirror image file creation directory” as – [[a]] the Dockerfile and container mirror image file creation directory--.

“Dockerfile and container mirror image file creation directory” as recited in line 7  should be – the Dockerfile and container mirror image file creation directory --.

Claim 13:
Claim 13 recites “a Dockerfile and container mirror image file creation directory” as in line 3. It is not clear the directory is the same as  “a Dockerfile and container mirror image file creation directory” in lines 10-11 of claim 1 or not. For the purpose of compact prosecution, Examiner reads “a Dockerfile and container mirror image file creation directory” as – [[a]] the Dockerfile and container mirror image file creation directory--.

“Dockerfile and container mirror image file creation directory” as recited in line 7  should be – the Dockerfile and container mirror image file creation directory --.

Claim 14:
Claim 14 recites “a Dockerfile and container mirror image file creation directory” as in line 3. It is not clear the directory is the same as  “a Dockerfile and container mirror image file creation directory” in lines 10-11 of claim 1 or not. For the purpose of compact prosecution, Examiner reads “a Dockerfile and container mirror image file creation directory” as – [[a]] the Dockerfile and container mirror image file creation directory--.

“Dockerfile and container mirror image file creation directory” as recited in line 7  should be – the Dockerfile and container mirror image file creation directory --.

Claim 16:
Claim 16 recites “a Dockerfile and container mirror image file creation directory” as in line 3. It is not clear the directory is the same as  “a Dockerfile and container mirror image file creation directory” in lines 10-11 of claim 1 or not. For the purpose of compact prosecution, Examiner reads “a Dockerfile and container mirror image file creation directory” as – [[a]] the Dockerfile and container mirror image file creation directory--.

“Dockerfile and container mirror image file creation directory” as recited in line 7  should be – the Dockerfile and container mirror image file creation directory --.

Claim 17:
Claim 17 recites “a Dockerfile and container mirror image file creation directory” as in line 3. It is not clear the directory is the same as  “a Dockerfile and container mirror image file creation directory” in lines 10-11 of claim 1 or not. For the purpose of compact prosecution, Examiner reads “a Dockerfile and container mirror image file creation directory” as – [[a]] the Dockerfile and container mirror image file creation directory--.

“Dockerfile and container mirror image file creation directory” as recited in line 7  should be – the Dockerfile and container mirror image file creation directory --.

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 13-14, 16-18, and 20 contain allowable subject matter, but would be allowable if rewritten to correct all 112b rejection and claim object as addressed above.
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Ellexus (Ellexus, “Breeze Dockerfile Generator User Manual, 2.12.0”) discloses the claimed limitation/steps for generating a container Dockerfile including running and  performing tracking execution on the target application, and recording dependencies of the target application in the running process, organizing and constructing a file list required for packaging the target application to a container mirror image according to the dependencies, and generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image.  
Ellexus does not explicitly discloses the dependencies are operation system dependencies, the detailed running/tracking steps, and running the target application and performing tracking execution on the target application in step 1), the method for performing tracking execution on the target application is one of two methods: dynamic binary translation and dynamic link library hijack.
Chawda (Chawda et al., US10,572,294B1) discloses performing tracking and recording operation system dependencies, and the detailed running/tracking steps. 
However, the combination of Ellexus and Chawda does not explicitly disclose running the target application and performing tracking execution on the target application in step 1), the method for performing tracking execution on the target application is one of two methods: dynamic binary translation and dynamic link library hijack.
Therefore, in view of the recited method for container Dockerfile quick generation in claim 1 including the detailed steps for tracking the operation system dependencies, and the method for performing tracking execution on the target application is one of two methods: dynamic binary translation and dynamic link library hijack. Such limitation does not appear to be suggested or taught by any combination of Ellexus and Chawda, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 2, 4-5, 7-11, 13-14, 16-18, and 20 contain the allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al., (US2010/0161876A1) discloses tracing application execution using “binary translation”;
Venkitachalam et al., (US2009/0119493A1) discloses a method for executing instructions and tracking an execution point in binary translation mode.
Kumar et al., (US9,367,305B1) discloses a method for determining dependency and generating container configuration for execution.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194